COMMON UNIT PURCHASE AGREEMENT among REGENCY ENERGY PARTNERS LP and NEUBERGER BERMAN, LLC Table of Contents ARTICLE I DEFINITIONS 1 Section 1.01 Definitions 1 Section 1.02 Accounting Procedures and Interpretation 5 ARTICLE II AGREEMENT TO SELL AND PURCHASE 5 Section 2.01 Sale and Purchase 5 Section 2.02 Closing 5 Section 2.03 Conditions to Closing. 5 Section 2.04 Regency Deliveries 6 Section 2.05 The Purchaser’s Deliveries 7 ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTSRELATED TO REGENCY 7 Section 3.01 Partnership Existence 7 Section 3.02 Capitalization and Valid Issuance of Purchased Units 8 Section 3.03 Registration Statement and Prospectus. 9 Section 3.04 Regency SEC Documents 10 Section 3.05 No Material Adverse Change 10 Section 3.06 Litigation 11 Section 3.07 No Conflicts; Compliance with Laws 11 Section 3.08 Authority, Enforceability 11 Section 3.09 Approvals 12 Section 3.10 MLP Status 12 Section 3.11 Investment Company Status 12 Section 3.12 Certain Fees 12 Section 3.13 No Side Agreements 12 Section 3.14 Insurance 12 Section 3.15 Internal Accounting Controls 12 Section 3.16 Listing and Maintenance Requirements 13 Section 3.17 Confidential Information 13 Section 3.18 Further Agreements of Regency 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTSOF THE PURCHASER 13 Section 4.01 Existence 13 Section 4.02 Authorization, Enforceability 13 Section 4.03 No Breach 13 Section 4.04 Certain Fees 14 Section 4.05 No Side Agreements 14 Section 4.06 Short Selling 14 Section 4.07 Regency Information 14 ARTICLE V INDEMNIFICATION, COSTS AND EXPENSES 14 Section 5.01 Indemnification by Regency 14 Section 5.02 Indemnification by the Purchasers 14 Section 5.03 Indemnification Procedure 15 ARTICLE VI MISCELLANEOUS 16 Section 6.01 Interpretation and Survival of Provisions 16 Section 6.02 Survival of Provisions 16 Section 6.03 No Waiver; Modifications in Writing 16 Section 6.04 Binding Effect; Assignment 17 Section 6.05 Non-Disclosure 17 Section 6.06 Communications 18 Section 6.07 Entire Agreement 18 Section 6.08 Governing Law 19 Section 6.09 Waiver of Jury Trial 19 Section 6.10 Execution in Counterparts 19 COMMON UNIT PURCHASE AGREEMENT This COMMON UNIT PURCHASE AGREEMENT, dated as of July 25, 2008 (this “Agreement”), is by and between REGENCY ENERGY PARTNERS LP, a Delaware limited partnership (“Regency”), and Neuberger Berman, LLC (“Neuberger”), acting in its capacity as investment advisor for certain clients on behalf of those clients for whom Neuberger is purchasing the Common Units (as defined below) (the “Purchaser”). WHEREAS, Regency has filed with the Commission (as defined below), pursuant to the Securities Act (as defined below) and the rules and regulations adopted by the Commission thereunder, the Registration Statement (as defined below) relating to the offer and sale from time to time of up to $691,322,449 aggregate initial offering price of common units representing limited partner interests in Regency (“Common Units”) and certain other Regency securities, and such Registration Statement has become effective; and WHEREAS, Regency desires to sell to the Purchaser, and the Purchaser desires to purchase from Regency, certain of those Common Units, in accordance with the provisions of this Agreement. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions.As used in this Agreement, and unless the context requires a different meaning, the following terms have the meanings indicated: “Affiliate” means, with respect to a specified Person, any other Person, directly or indirectly controlling, controlled by or under direct or indirect common control with such specified Person.For purposes of this definition, “control” (including, with correlative meanings, “controlling,” “controlled by,” and “under common control with”) means the power to direct or cause the direction of the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. “Basic Documents” means, collectively, this Agreement, the Partnership Agreement and any and all other agreements or instruments executed and delivered by the Parties to evidence the execution, delivery and performance of this Agreement, and any amendments, supplements, continuations or modifications thereto. “Business Day” means any day other than a Saturday, Sunday, any federal legal holiday or day on which banking institutions in the State of New York or State of Texas are authorized or required by law or other governmental action to close. “Class D Units” means the Class D units representing limited partner interests in Regency and any Common Units into which such Class D Units convert. “Closing” shall have the meaning specified in Section2.03. “Closing Date” shall have the meaning specified in Section2.03. “Commission” means the United States Securities and Exchange Commission. “Common Units” has the meaning set forth in the recitals. “Delaware LLC Act” shall have the meaning specified in Section “Delaware LP Act” shall have the meaning specified in Section3.02. “Effective Date” shall have the meaning specified in Section “Effective Time” shall have the meaning specified in Section “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and the rules and regulations of the Commission promulgated thereunder. “GAAP” means generally accepted accounting principles in the United States of America in effect from time to time. “General Partner” means Regency GP LP, a Delaware limited partnership, and includes Regency GP LLC, a Delaware limited liability company and the general partner of Regency GP LP. “Governmental Authority” means, with respect to a particular Person, any country, state, county, city and political subdivision in which such Person or such Person’s Property is located or which exercises valid jurisdiction over any such Person or such Person’s Property, and any court, agency, department, commission, board, bureau or instrumentality of any of them and any monetary authority which exercises valid jurisdiction over any such Person or such Person’s Property.Unless otherwise specified, all references to Governmental Authority herein with respect to Regency means a Governmental Authority having jurisdiction over Regency, its Subsidiaries or any of their respective
